
	
		I
		112th CONGRESS
		1st Session
		H. R. 852
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Burgess (for
			 himself and Mr. Culberson) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize the issuance of United States War Bonds to
		  aid in funding of the operations in Iraq and Afghanistan.
	
	
		1.Short titleThis Act may be cited as the
			 United States War Bonds Act of
			 2011.
		2.PurposeThe purpose of this Act is to authorize the
			 issuance of United States War Bonds to aid in the funding of the operations in
			 Iraq and Afghanistan.
		3.Authorization for
			 the issuance of United States war bondsSection 3102 of title 31, United States
			 Code, is amended by adding at the end the following:
			
				(f)Issuance of
				United States War Bonds
					(1)In
				generalThe Secretary is authorized to issue bonds under this
				section, to be known as United States War Bonds, to aid in the
				funding of the operations in Iraq, Afghanistan, and other military operations
				abroad identified by the Secretary of Defense as being part of the
				international conflicts against terrorism.
					(2)FormThe
				bonds authorized by paragraph (1) shall be in such form and denominations, and
				shall be subject to such terms and conditions of issue, conversion, redemption,
				maturation, payment, and rate of interest as the Secretary may
				prescribe.
					.
		
